Title: To James Madison from Robert Fulton, 9 February 1809
From: Fulton, Robert
To: Madison, James



Sir
Kalorama Feby 9th. 1809

As I leave this for New York on wednesday the 15th. inst., I have invited some members of the Senate and house of representatives, to call at Kalorama on sunday next at One Oclock to see the experiments in performing and investigate the principles of Torpedo attack; As this will perhaps be the only good Opportunity which I Shall have of giving you exact Ideas on the whole system of operations by which you will be aided in investigating it’s practicability, and utility I Shall feel happy should it be convenient, and if you will have the goodness to call at that time.  Model And experiment give clearer conceptions than drawings or conversation  With great respect and every good Wish yours

Robt. Fulton

